Exhibit CONVERTIBLE NOTE PURCHASE AGREEMENT This Convertible Note Purchase Agreement, dated as of February 4, 2008 (this “Agreement”), is entered into by and among PureDepth, Inc., a Delaware corporation, with its headquarters located at 255 Shoreline Drive, Suite 610, Redwood City, CA, (the “Company”) and K One W One Limited, (the “Purchaser”). RECITALS WHEREAS, the Company needs financing in order to continue its operations, while it seeks to obtain additional financing and/or explores strategic alternatives, for working capital and general corporate purposes; and WHEREAS, the Company has requested that the Purchaser provide such financing and, the Purchaser has agreed to provide such support through the making of a loan to the Company, on the terms and subject to the conditions set forth herein, which loan will be evidenced by one or more convertible promissory notes (individually, a “Note,” and collectively, the “Notes”) issued by the Company to the Purchaser. AGREEMENT NOW, THEREFORE, in consideration of the foregoing, and the representations, warranties, and conditions set forth below, the parties hereto, intending to be legally bound, hereby agree as follows: 1.The Note(s). (a)Issuance of Note(s).In reliance upon the representations, warranties and covenants of the parties set forth herein, the Company agrees to issue, sell and deliver to the Purchaser, and the Purchaser agrees to purchase from the Company, one or more Notes in an aggregate principal amount of up to US$3,000,000.The purchase price for the Note(s) shall be payable in immediately available funds. (b)Terms of the Note(s).The terms and conditions of the Note(s) are set forth in the form of Note attached as ExhibitB hereto.Capitalized terms not otherwise defined herein shall have the meaning set forth in ExhibitB attached hereto. 2.Warrant. (a)Issuance of Warrant.Company agrees to issue to Purchaser, a Warrant to purchase that number of investment instruments of the Company issued in a Qualified Financing, (as defined in the form of Note attached hereto as Exhibit B), in an amount equal to (i) the aggregate principal amount of the Note(s) multiplied by the Warrant Coverage (as defined in the Warrant attached hereto as Exhibit C), divided by (ii) the Instrument Price (as defined in the Warrant attached hereto as Exhibit C. 1 (b)Terms of Warrant.The terms and conditions of the Warrant are set forth in the form of Warrant attached hereto as ExhibitC. 3.Closing; Deliverables; Additional Funding. (a)Closing.The closing of the purchase and sale hereunder of an initial Note in an aggregate original principal amount of $1,000,000 (the “Initial Note”) and the Warrant (the “Initial Closing”) shall take place at the offices of DLA Piper US LLP, counsel to the Company (“DLA”), 2000 University Avenue, East Palo Alto, CA 94303-2248 at 1:00p.m. on February 4, 2008, or at such time and place as the Company and the Purchaser may agree (the “Initial Closing Date”). (b)Initial Closing Deliverables.Subject to the terms of this Agreement, at the Initial Closing, the Company will deliver to the Purchaser the Initial Note and the Warrant in Purchaser’s name representing the Initial Note and the Warrant purchased by the Purchaser, and Purchaser will deliver to the Company by check or wire transfer payment for the Initial Note and the Warrant in an amount of US$1,000,000 (less any amounts funded to the Company by Purchaser within the 30 days immediately preceding the Initial Closing, including, without limitation, the funding of $100,000 wired to the Company on January 31, 2008). (c)Additional Funding. (i)Closing of Qualified Financing.In the event that the Company receives proceeds from a Qualified Financing (as defined below) on or before the date that is 45 days after the Initial Closing (the “Additional Funding Date”), on the Additional Funding Date the Purchaser agrees to invest in such Qualified Financing an amount of $2,000,000 on the earlier of the last date for closings under such Qualified Financing or the Additional Funding Date and on the same terms as the other investors in such Qualified Financing. (ii)No Closing of Qualified Financing.In the event that the Company has not received proceeds from a Qualified Financing on or before the Additional Funding Date, on or after the Additional Funding Date the Purchaser, at its sole discretion, may: (A)Purchase an additional Note in an aggregate original principal amount of $2,000,000, in which case the Company will deliver to the Purchaser such additional Note representing the $2,000,000 in Purchaser’s name, and Purchaser will deliver to the Company by check or wire transfer payment for such in an amount of $2,000,000; (B)Purchase an additional Note in an aggregate original principal amount less than $2,000,000 (but no less than $500,000), in which case the Company will deliver to the Purchaser such additional Note representing the amount purchased by Purchaser, in Purchaser’s name, and Purchaser will deliver to the Company by check or wire transfer payment for such amount; (C)Purchase no further Notes, in which case the Purchaser shall, after receipt from the Company of three (3) days prior written notice confirming that no such additional funding is to be provided by the Purchaser to the Company, release all security evidenced by the NZ Security Documents and the Security Agreement (as each such capitalized term is defined in the form of Note attached hereto as Exhibit B), without prejudice to Section 5 of the Security Agreement; 2 (d)For purposes hereof and in the Note(s), “Qualified Financing” shall mean the Company’s first financing transaction after the Initial Closing in which the Company issues investment instruments of the Company and receives gross proceeds of at least $3,000,000 for application to several corporate purposes from an investor or investors (not including proceeds from the conversion of the Note(s)); and provided that if the proposed investment instruments offered in such financing transaction are other than capital stock or other equity instruments (such as convertible debentures or other debt instruments), the financing transaction shall require the written consent of Purchaser to be considered a Qualified Financing for purposes of this Agreement.For the avoidance of doubt, an investment instrument will not be deemed to be an equity instrument for the purposes of the preceding sentence if such investment instrument is, by its terms, convertible into or exchangeable for any type of debt instrument, whether at the option of the Company or the holder thereof. 4.Representations and Warranties of the Company. The Company hereby represents and warrants to Purchaser that the statements contained in the following paragraphs of this Section4 are all true and correct as of the Initial Closing Date and as of each date (each, a "Subsequent Closing Date") on which any Note other than the Initial Note (each, a "Subsequent Note") is issued to the Purchaser hereunder (provided that the statements contained in the following paragraphs of this Section 4 shall, in respect of any Subsequent Closing Date, be read with such contextual modifications as are necessary to reflect that this Agreement is executed, and the Warrant is issued, only on the Initial Closing Date and that the "Note" shall mean the Initial Note and any relevant "Subsequent Note"): (a)Organization and Standing: Certificate and Bylaws.The Company is a corporation duly organized, validly existing and in good standing under the laws of the State of Delaware.The Company has all requisite corporate power and authority to own and operate its properties and assets and to carry on its business as presently conducted. (b)Corporate Power.The Company has all requisite legal and corporate power to enter into, execute and deliver this Agreement, the Note and the Warrant.This Agreement, and upon this issuance, the Note and Warrant, will be, valid and binding obligations of the Company, enforceable in accordance with their terms, except as the same may be limited by bankruptcy, insolvency, moratorium, and other laws of general application affecting the enforcement of creditors’ rights, and as limited by general principles of equity that restrict the availability of equitable remedies. (c)Authorization.All corporate and legal action on the part of the Company, its officers, directors and shareholders necessary for the execution and delivery of this Agreement, the Note and the Warrant, the sale and issuance of the Note and the Warrant and the performance of the Company’s obligations hereunder, under the Note and under the Warrant, have been taken. 3 (d)Government Consent, Etc.No consent, approval, order or authorization of, or designation, registration, declaration or filing with, any federal, state, local or provincial or other governmental authority on the part of the Company is required in connection with the valid execution and delivery of this Agreement, the Note, the Warrant, other than, if required, filings or qualifications under the California Corporate Securities Law of 1968, as amended (the “California Law”), or other applicable blue sky laws, which filings or qualifications, if required, will be timely filed or obtained by the Company. (e)Litigation.Except as set forth on Exhibit A, there is no action, suit, proceeding or arbitration (“Action”) pending, and there is no Action, claim or investigation currently threatened, against the Company, its activities, properties or assets, or against any officer, director or employee of the Company in connection with such officer’s, director’s or employee’s relationship with or actions taken on behalf of the Company.The Company is not a party to or subject to the provisions of any material order, writ, injunction, judgment or decree of any court or governmental agency or instrumentality and there is no Action or claim by the Company currently pending or which the Company intends to initiate. (f)Disclosure.The Company has fully provided the Purchaser with all information which the Purchaser has requested for deciding whether to purchase the Note and all information which the Company believes is reasonably necessary to enable the Purchaser to make such a decision.Neither this Agreement nor any other statement or certificate made or delivered in connection with the Agreement and the transactions contemplated hereby contains any untrue statement of a material fact or omits to state a material fact necessary not to make the statements herein untrue or misleading. 5.Representations and Warranties by the Purchaser.The Purchaser represents and warrants to the Company as follows as of the Closing Date and as of each Subsequent Closing Date (provided that the statements contained in the following paragraphs of this Section 5 shall be read with such contextual modifications as are necessary to reflect that this Agreement is executed, and the Warrant is issued, only on the Initial Closing Date and the "Note" shall mean the Initial Note and any relevant "Subsequent Note"): (a)During the negotiation of the transactions contemplated herein, the Purchaser and its representatives have been afforded full and free access to corporate books, financial statements, records, contracts, documents, and other information concerning the Company, and to its offices and facilities, have been afforded an opportunity to ask such questions of the Company’s officers, employees, agents, accountants and representatives concerning the Company’s business, operations, financial condition, assets, liabilities and other relevant matters as they have deemed necessary or desirable, and have been given all such information as has been requested, in order to evaluate the merits and risks of the prospective investment contemplated herein.Notwithstanding the foregoing, such due diligence investigation shall not limit the representations and warranties made by the Company in Section5 hereof. (b)The Purchaser and its representatives have been solely responsible for the Purchaser’s own “due diligence” investigation of the Company and its management and business, for its own analysis of the merits and risks of this investment, and for its own analysis of the fairness and desirability of the terms of the investment; in taking any action or performing any role relative to the arranging of the proposed investment, the Purchaser has acted solely in its own interest, and neither the Purchaser nor any of its representatives has acted as an agent of the Company. 4 (c)The Purchaser has the full right, power and authority to enter into and perform the Purchaser’s obligations under this Agreement, and this Agreement constitutes a valid and binding obligation of the Purchaser enforceable in accordance with its terms except as limited by applicable bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium, usury or other laws of general application relating to or affecting enforcement of creditors rights and rules or laws concerning equitable remedies. (d)Investment Representations.Purchaser (i)is an “Accredited Investor” as that term is defined in Rule501 of RegulationD promulgated under the Securities Act or has such knowledge and experience in financial and business matters as to be capable of evaluating the merits and risks of such Purchaser’s prospective investment in the Securities; (ii)has the ability to bear the economic risks of such Purchaser’s prospective investment, including a complete loss of Purchaser’s investment in the Securities; and (iii)has not been offered the Securities by any form of advertisement, article, notice or other communication published in any newspaper, magazine, or similar media or broadcast over television or radio, or any seminar or meeting whose attendees have been invited by any such media. (e)The Note(s) and Warrant (collectively the “Securities”) will be acquired for the Purchaser’s own account, for investment and not with a view to, or for resale in connection with, any distribution or public offering thereof within the meaning of the California Law. (f)The Purchaser understands that the Securities have not been registered under the Securities Act of 1933, as amended (the “Securities Act”) by reason of their issuance in a transaction exempt from the registration and prospectus delivery requirements of the Securities Act pursuant to Section4(2) thereof, that the Company has no present intention of registering the Securities, that the Securities must be held by the Purchaser indefinitely, and that the Purchaser must therefore bear the economic risk of such investment indefinitely, unless a subsequent disposition thereof is registered under the Securities Act or is exempt from registration.The Purchaser further understands that the Securities have not been qualified under the California Law by reason of their issuance in a transaction exempt from the qualification requirements of the California Law pursuant to Section 25102(f) thereof, which exemption depends upon, among other things, the bona fide nature of the Purchaser’s investment intent expressed above. (g)Purchaser understands that the Company does not have a registration statement covering the Securities (or a filing pursuant to the exemption from registration under Regulation A of the Securities Act covering the Securities) under the Securities Act and therefore the Purchaser may be required to hold the Securities for an indeterminate period.Purchaser also understands that any sale of the Securities that might be made by such Purchaser in reliance upon Rule144 under the Securities Act may be made only in limited amounts in accordance with the terms and conditions of that rule. 5 6.Miscellaneous. (a)Waivers and Amendments.Any provision of this Agreement may be amended, waived or modified upon the written consent of the Company and Purchaser. (b)Governing Law.This Agreement and all actions arising out of or in connection with this Agreement shall be governed by and construed in accordance with the laws of the State of California, without regard to the conflicts of law provisions of the State of California or of any other state. (c)Entire Agreement.This Agreement together with the exhibits attached hereto constitutes the full and entire understanding and agreement between the parties with regard to the subjects hereof and thereof. (d)Notices, etc.All notices and other communications required or permitted hereunder shall be in writing and shall be sent via facsimile, overnight courier service or mailed by certified or registered mail, postage prepaid, return receipt requested, addressed or sent (a) if to the Purchaser, at the address or facsimile number of the Purchaser set forth below such party’s signature below, or at such other address or number as the Purchaser shall have furnished to the Company in writing, or (b) if to the Company, at the address written above, or at such other address or number as the Company shall have furnished to the Purchaser in writing. (e)Validity.If any provision of this Agreement, the Note(s) or the Warrant shall be judicially determined to be invalid, illegal or unenforceable, the validity, legality and enforceability of the remaining provisions shall not in any way be affected or impaired thereby. (f)Counterparts.This Agreement may be executed in any number of counterparts, each of which shall be an original, but all of which together shall be deemed to constitute one instrument. [SIGNATURE PAGE FOLLOWS] 6 IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed and delivered by their proper and duly authorized officers as of the date and year first written above. PURCHASER: COMPANY: K One W One Limited PureDepth, Inc. By: By: Name: Name: Title: Title: Address: SIGNATURE PAGE TO CONVERTIBLE NOTE PURCHASE AGREEMENT 7 EXHIBIT A SCHEDULE OF EXCEPTIONS This Schedule of Exceptions and the information and disclosures contained herein are intended only to qualify and limit the representations, warranties and covenants of the Company contained in the Agreement, and shall not be deemed to expand in any way the scope or effect of any of such representations, warranties or covenants.The section numbers in this Schedule correspond to the section numbers in the Agreement.Disclosure of any information or document herein is not a statement or admission that it is material or required to be disclosed herein.Capitalized terms used but not defined herein shall have the same meanings given them in the Agreement. Section 4 (e).A former employee of the Company, filed an action with the California Labor Commission, claiming penalties pursuant to Labor Code Section 203 for one (1) work day at the rate of $458.31 per day, claiming that Plaintiff was discharged on July 16, 2007, pursuant to Labor Code Section 201, but the payment for the 1 day was not received until November 6, 2007.Total claimed to be determined.A hearing is scheduled for March 2008. 8 EXHIBIT B THIS NOTE AND THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT COVERING SUCH SECURITIES, THE SALE IS MADE IN ACCORDANCE WITH RULE , OR THE COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE HOLDER OF SUCH SECURITIES REASONABLY SATISFACTORY TO THE COMPANY STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT. CONVERTIBLE PROMISSORY NOTE US$[].00 , 2008 Redwood City, California FOR VALUE RECEIVED, PureDepth, Inc., a Delaware corporation, (the “Company”), promises to pay to K One W One Limited (the “Holder”), or its registered assigns, the principal sum of US$, or such lesser amount as shall then equal the outstanding principal amount hereof, together with interest on the unpaid principal balance at a rate equal to eight percent (8%) per annum.Interest shall begin to accrue on October 4, 2008.The interest rate shall be computed on the basis of the actual number of days elapsed and a year of 365 days.All unpaid principal, together with the balance of unpaid and accrued interest and other amounts payable hereunder, if not converted pursuant to Section 4(a) below, or converted into Common Stock of the Company pursuant to Section 4(c) below prior to or on February4, 2009 (the “Maturity Date”), shall be payable in cash on the Maturity Date.This Note is issued pursuant to that Convertible Note Purchase Agreement dated February 4, 2008 (the “Agreement”).Capitalized terms not otherwise defined herein shall have the meanings given to them in the Agreement. The following is a statement of the rights of the Holder and the conditions to which this Note is subject, and to which the Holder hereof, by the acceptance of this Note, agrees: 1.Definitions.As used in this Note, the following capitalized terms have the following meanings: (a)“Instruments” means the class or series of investment instruments of the Company sold in the
